                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


CHRISTOPHER MARSHALL GAME,              )
                                        )
                  Petitioner,           )
                                        )
      v.                                )               1:18CV712
                                        )
ERIK A. HOOKS,                          )
                                        )
                  Respondent.           )

                                     ORDER

      The Recommendation of the United States Magistrate Judge was filed

with the Court in accordance with 28 U.S.C. § 636(b) and, on January 14,

2019, was served on the parties in this action. [Docs. #9, 10.] Petitioner filed

Objections to the Magistrate Judge’s Recommendation within the time limits

prescribed by 28 U.S.C. § 636. [Docs. #11, 12].

      The Court has appropriately reviewed the portions of the Magistrate

Judge’s Recommendation to which objection is made and has made a de novo

determination in accord with the Magistrate Judge’s report. The Court

therefore adopts the Magistrate Judge’s Recommendation.
      IT IS THEREFORE ORDERED that Respondent’s Motion for Summary

Judgment [Doc. #4] is GRANTED and judgment is entered against Petitioner. A

Judgment dismissing this action will be entered contemporaneously with this

Order.

      Finding neither a substantial issue for appeal concerning the denial of a

constitutional right affecting the conviction nor a debatable procedural ruling, a

certificate of appealability is not issued.

      This the 10th day of September, 2019.


                                             /s/ N. Carlton Tilley, Jr.
                                        Senior United States District Judge




                                          2
